In re: Albert J. Morrison, Jr. applying for writs of habeas corpus, mandamus and certiorari.
Writ granted. The Honorable Israel M. Augustine, Jr. is ordered to hold an evi-dentiary hearing upon the application of Albert J. Morrison, Jr. forthwith, or show cause in this Court on or before June 20, 1973. (See order).
On considering the petition of relator in the above numbered and entitled cause:
Ordered that the Honorable Israel M. Augustine, Jr., Judge of the Criminal District Court, Parish of Orleans, hold an evi-dentiary hearing upon the application of Albert J. Morrison, Jr. forthwith, or show cause to the contrary in this Court at 10:00 A.M., June 20, 1973.